
	

113 HR 5874 IH: Tim Fagan’s Law
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5874
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to increase criminal penalties for the sale or
			 trade of prescription drugs knowingly caused to be adulterated or
			 misbranded, to establish recall authority regarding drugs, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as Tim Fagan’s Law or the Counterfeit Drug Enforcement Act of 2014.
		2.Sale or trade of prescription drugs knowingly caused to be adulterated or misbranded;
			 misrepresentation as approved drugs
			(a)Criminal penaltySection 303(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended by adding at the end the following paragraphs:
				
					(3)Notwithstanding paragraph (1) or (2), in the case of a person who violates subsection (a), (b), or
			 (c) of section 301 with respect to a drug that is subject to section
			 503(b)(1)(B), if the person knowingly caused the drug to be adulterated or
			 misbranded and sells or trades the drug, or the person purchases or trades
			 for the drug knowing or having reason to know that the drug was knowingly
			 caused to be adulterated or misbranded, the person shall be fined in
			 accordance with title 18, United States Code, or imprisoned for any term
			 of years or for life, or both.
					(4)Notwithstanding paragraph (1) or (2), in the case of a person who violates section 301(d) with
			 respect to a drug, if the person caused the drug to be misrepresented as a
			 drug that is subject to section 503(b)(1)(B) and for which an approved
			 application is in effect under section 505 and the person sells or trades
			 the drug, or the person purchases or trades for the drug knowing or having
			 reason to know that the drug was knowingly caused to be so misrepresented,
			 the person shall be fined in accordance with title 18, United States Code,
			 or imprisoned for any term of years or for life, or both..
			(b)Notification of Food and Drug Administration by manufacturersSection 505(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(k)) is amended by adding at the end the following paragraph:
				
					(6)A manufacturer of a drug that receives or otherwise becomes aware of information that reasonably
			 suggests that a violation described in paragraph (3) or (4) of section
			 303(a) may have occurred with respect to the drug shall report such
			 information to the Secretary not later than 48 hours after first receiving
			 or otherwise becoming aware of the information..
			3.Use of technologies for preventing counterfeiting of drugsSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the
			 end the following:
			
				(dd)If it is a drug and it is not manufactured in accordance with any regulations of the Secretary
			 requiring the use of technologies that the Secretary has determined are
			 technically feasible and will assist in preventing violations of this Act
			 to which paragraphs (3) and (4) of section 303(a) apply (relating to the
			 knowing adulteration or misbranding of drugs and the knowing
			 misrepresentation of drugs)..
		4.Counterfeit drugs; increased funding for inspections, examinations, and investigationsFor the purpose of increasing the capacity of the Food and Drug Administration to conduct
			 inspections, examinations, and investigations under the Federal Food, Drug, and Cosmetic Act with respect to violations described in paragraphs (3) and (4) of section 303(a) of such Act,
			 there is authorized to be appropriated $60,000,000 for each of the fiscal
			 years 2015 through 2018, in addition to other authorizations of
			 appropriations that are available for such purpose.
		5.Public education regarding counterfeit drugs
			(a)In generalThe Secretary of Health and Human Services shall carry out a program to educate the public and
			 health care professionals on counterfeit drugs, including techniques to
			 identify drugs as counterfeit.
			(b)Authorization of appropriationsFor the purpose of carrying out subsection (a), there is authorized to be appropriated $5,000,000
			 for each of the fiscal years 2015 through 2018, in addition to other
			 authorizations of appropriations that are available for such purpose.
			6.Recall authority regarding drugsSubchapter A of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 506F the following section:
			
				506G.Recall authority
					(a)Order To cease distribution of drug; notification of health professionals
						(1)In generalIf the Secretary finds that a drug intended for human use may constitute a threat to the public
			 health, the Secretary shall issue an order requiring the appropriate
			 person (including the manufacturers, importers, distributors, or retailers
			 of the drug)—
							(A)to immediately cease distribution of the drug; and
							(B)to immediately notify health professionals of the order and to instruct such professionals to cease
			 administering, distributing, selling, or prescribing the drug.
							(2)Informal hearingAn order under paragraph (1) shall provide the person subject to the order with an opportunity for
			 an informal hearing, to be held not later than 10 days after the date of
			 the issuance of the order, on the actions required by the order and on
			 whether the order should be amended to require a recall of the drug
			 involved. If, after providing an opportunity for such a hearing, the
			 Secretary determines that inadequate grounds exist to support the actions
			 required by the order, the Secretary shall vacate the order.
						(b)Order To recall drug
						(1)In generalIf, after providing an opportunity for an informal hearing under subsection (a)(2), the Secretary
			 determines that the order should be amended to include a recall of the
			 drug with respect to which the order was issued, the Secretary shall,
			 except as provided in paragraphs (2) and (3), amend the order to require a
			 recall. The Secretary shall specify a timetable in which the drug recall
			 will occur and shall require periodic reports to the Secretary describing
			 the progress of the recall.
						(2)Certain actionsAn amended order under paragraph (1)—
							(A)shall not require recall of a drug from individuals; and
							(B)shall provide for notice to individuals subject to the risks associated with the use of the drug.
							(3)Assistance of health professionalsIn providing the notice required by paragraph (2)(B), the Secretary may use the assistance of
			 health professionals who administered the drug involved to individuals or
			 prescribed the drug for individuals. If a significant number of such
			 individuals cannot be identified, the Secretary shall notify such
			 individuals pursuant to section 705(b)..
		7.Authority to issue subpoenas with respect to preventing threats to the public healthSection 303 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(a)) is amended by adding at the end the following subsection:
			
				(h)The Secretary and the Attorney General shall develop and implement a procedure through which the
			 Chief Counsel in the Food and Drug Administration is authorized to issue
			 subpoenas regarding investigations under this Act of acts or omissions
			 that may constitute a threat to the public health, including
			 investigations of alleged violations to which paragraph (3) or (4) of
			 subsection (a) apply and alleged violations with respect to which the
			 Secretary is considering the use of authorities under section 304..
		
